         Case 3:18-cr-30051-MGM Document 193 Filed 05/14/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                      )
                                              )
       v.                                     )       Criminal No. 18-cr-30051-MGM
                                              )
GREGG A. BIGDA,                               )
                                              )
               Defendant                      )

            GOVERNMENT’S RESPONSE TO COURT ORDER (DOC. NO. 190)

       The United States of America, by and through its undersigned counsel, hereby responds to

the Court’s order (Doc. No. 190) to the parties to jointly submit a proposed stipulation with respect

to Defendant’s Omibus Motion in Limine to Exclude Evidence of Alleged Prior Bad Acts (Doc.

No. 165). While the parties have conferred and attempted to negotiate a stipulation, the parties

were unable to agree on the terms of proposed stipulation.

                                              Respectfully submitted,

                                              ANDREW E. LELLING
                                              UNITED STATES ATTORNEY

                                      By:     /s/ Deepika Bains Shukla
                                              DEEPIKA BAINS SHUKLA
                                              Assistant United States Attorney
                                              NY4584009, CT434931
                                              300 State Street, Suite 230
                                              Springfield, MA 011053
                                              413-785-0237
                                              deepika.shukla@usdoj.gov

                                              ERIC S. DREIBAND
                                              ASSISTANT ATTORNEY GENERAL

                                      By:      /s/ Christopher J. Perras
                                              CHRISTOPHER J. PERRAS
                                              MA 682002
                                              Special Litigation Counsel
                                              U.S. Department of Justice
                                              150 M Street, NE
        Case 3:18-cr-30051-MGM Document 193 Filed 05/14/20 Page 2 of 2



                                              Washington, DC 20002
                                              202-307-6962
                                              christopher.perras@usdoj.gov



                                       Certificate of Service

May 14, 2020

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF).

                                              /s/ Deepika Bains Shukla
                                              Deepika Bains Shukla
                                              Assistant United States Attorney




                                                 2
